

116 HR 4861 : Effective Suicide Screening and Assessment in the Emergency Department Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4861IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to establish a program to improve the identification, assessment, and treatment of patients in the emergency department who are at risk of suicide, and for other purposes.1.Short titleThis Act may be cited as the Effective Suicide Screening and Assessment in the Emergency Department Act of 2020.2.Program to improve the care provided to patients in the emergency department who are at risk of suicidePart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:399V–7.Program to improve the care provided to patients in the emergency department who are at risk of suicide(a)In generalThe Secretary shall establish a program (in this section referred to as the Program) to improve the identification, assessment, and treatment of patients in emergency departments who are at risk for suicide, including by—(1)developing policies and procedures for identifying and assessing individuals who are at risk of suicide; and(2)enhancing the coordination of care for such individuals after discharge.(b)Grant establishment and participation(1)In generalIn carrying out the Program, the Secretary shall award grants on a competitive basis to not more than 40 eligible health care sites described in paragraph (2).(2)EligibilityTo be eligible for a grant under this section, a health care site shall—(A)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may specify;(B)be a hospital (as defined in section 1861(e) of the Social Security Act);(C)have an emergency department; and(D)deploy onsite health care or social service professionals to help connect and integrate patients who are at risk of suicide with treatment and mental health support services.(3)PreferenceIn awarding grants under this section, the Secretary may give preference to eligible health care sites described in paragraph (2) that meet at least one of the following criteria:(A)The eligible health care site is a critical access hospital (as defined in section 1861(mm)(1) of the Social Security Act).(B)The eligible health care site is a sole community hospital (as defined in section 1886(d)(5)(D)(iii) of the Social Security Act).(C)The eligible health care site is operated by the Indian Health Service, by an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act), or by an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act).(D)The eligible health care site is located in a geographic area with a suicide rate that is higher than the national rate, as determined by the Secretary based on the most recent data from the Centers for Disease Control and Prevention.(c)Period of grantA grant awarded to an eligible health care site under this section shall be for a period of at least 2 years.(d)Grant uses(1)Required usesA grant awarded under this section to an eligible health care site shall be used for the following purposes:(A)To train emergency department health care professionals to identify, assess, and treat patients who are at risk of suicide.(B)To establish and implement policies and procedures for emergency departments to improve the identification, assessment and treatment of individuals who are at risk of suicide.(C)To establish and implement policies and procedures with respect to care coordination, integrated care models, or referral to evidence-based treatment to be used upon the discharge from the emergency department of patients who are at risk of suicide.(2)Additional permissible usesIn addition to the required uses listed in paragraph (1), a grant awarded under this section to an eligible health care site may be used for any of the following purposes:(A)To hire emergency department psychiatrists, psychologists, nurse practitioners, counselors, therapists, or other licensed health care and behavioral health professionals specializing in the treatment of individuals at risk of suicide.(B)To develop and implement best practices for the follow-up care and long-term treatment of individuals who are at risk of suicide.(C)To increase the availability of and access to evidence-based treatment for individuals who are at risk of suicide, including through telehealth services and strategies to reduce the boarding of these patients in emergency departments.(D)To offer consultation with and referral to other supportive services that provide evidence-based treatment and recovery for individuals who are at risk of suicide.(e)Reporting requirements(1)Reports by granteesEach eligible health care site receiving a grant under this section shall submit to the Secretary an annual report for each year for which the grant is received on the progress of the program funded through the grant. Each such report shall include information on—(A)the number of individuals screened in the site’s emergency department for being at risk of suicide;(B)the number of individuals identified in the site’s emergency department as being—(i)survivors of an attempted suicide; or(ii)are at risk of suicide;(C)the number of individuals who are identified in the site’s emergency department as being at risk of suicide by a health care or behavioral health professional hired pursuant to subsection (d)(2)(A);(D)the number of individuals referred by the site’s emergency department to other treatment facilities, the types of such other facilities, and the number of such individuals admitted to such other facilities pursuant to such referrals;(E)the effectiveness of programs and activities funded through the grant in preventing suicides and suicide attempts; and(F)any other relevant additional data regarding the programs and activities funded through the grant.(2)Report by SecretaryNot later than one year after the end of fiscal year 2025, the Secretary shall submit to Congress a report that includes—(A)findings on the Program;(B)overall patient outcomes achieved through the Program;(C)an evaluation of the effectiveness of having a trained health care or behavioral health professional onsite to identify, assess, and treat patients who are at risk of suicide; and(D)a compilation of policies, procedures, and best practices established, developed, or implemented by grantees under this section.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for the period of fiscal years 2021 through 2025..Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk